Citation Nr: 0826674	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by poor blood circulation.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left ankle disability.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right ankle disability.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by unspecified paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 14, 1979, to 
February 13, 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In the veteran's July 2003 VA Form 9, he requested a 
videoconference hearing.  He was scheduled for a 
videoconference hearing on November 16, 2004, but failed to 
appear.  He subsequently submitted a motion to reschedule his 
hearing.  In May 2005, the Board remanded the case to the RO 
to schedule the veteran for a videoconference hearing.  The 
veteran was scheduled for a videoconference hearing on April 
5, 2006.  Again, he failed to report for his videoconference 
hearing.  Since that time, the veteran has again requested 
another opportunity to appear for a hearing.  However, the 
Board has determined that he has not shown good cause for 
failing to appear.  Therefore, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  

In June 2006, the Board again remanded this case for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board notes that in the June 2006 remand, the Board 
mischaracterized one of the issues on appeal.  The Board 
listed the issue of entitlement to service connection for a 
disability manifested by poor blood circulation, without 
specifying that the issue was in fact whether new and 
material evidence had been received to reopen that claim.  
The Board does not believe that any prejudice has resulted 
from this error, or that the veteran has acted to his 
detriment based on the error.  The Board has listed the issue 
correctly on the first page above.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for bilateral pes planus, a right knee disorder, a 
left knee disorder, a right ankle disorder, a left ankle 
disorder, a disorder manifested by poor blood circulation, 
and a disorder manifested by unspecified paralysis are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and no current 
psychiatric disorder is etiologically related to service. 

2.  No disability of either eye was present in service, and 
no current disability of either eye is etiologically related 
to service. 


CONCLUSIONS OF LAW

1.  Psychiatric disorder was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of a psychosis 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Bilateral eye disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder and a bilateral eye disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in October 2002, prior to its 
initial adjudication of the claims.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for either disability for which service 
connection is sought until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed psychiatric and eye 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so any timing error in the 
provision of notice with respect to those elements of the 
claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The RO also 
obtained treatment records from the Richland County Detention 
Center, made several requests for records from the Social 
Security Administration (SSA), and received a response that 
they had no supporting evidence.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of these 
claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records do not show that the veteran was 
treated for psychiatric or eye complaints during service.  
There is no record of any in service injury or disease 
affecting the veteran's ocular or psychiatric health.  
Although the post-service medical evidence of record shows 
that the veteran currently has an acquired psychiatric 
disorder, and refractive error of the eyes, there is no post-
service medical evidence of either until many years after the 
veteran's discharge from service.  Indeed, the veteran filed 
service connection claims for other problems in February 
1980, July 1981, August 1984, March 1987, December 1987, 
January 1999, October 2000, and December 2000, and did not 
mention any psychiatric or eye disorder in any of those 
claims.  Based on these filings, the Board concludes that the 
veteran clearly understood the procedure to obtain 
compensation for conditions he believed were related to 
service.  

With respect to the eye disability, diagnosed by a VA 
examiner in April 2007, the examiner opined that it was not 
related to the veteran's military service.  Moreover, 
refractive error of the eye is not a disease or injury for VA 
compensation purposes.  See  38 C.F.R. § 3.303(c).

With respect to the psychiatric claim, in October 2002, the 
veteran was diagnosed with substance induced mood disorder 
with psychotic features, polysubstance dependence, cocaine 
and alcohol.  There is no suggestion outside of the veteran's 
statements that such a diagnosis is related to service.  

In an October 2002 mental health history and physical 
examination report, it was noted that the veteran had been 
previously hospitalized in the early 1980's for suicide 
attempts, overdosing, and depression; however, there is no 
documentation of such hospitalization in the record and no 
medical evidence suggesting that he manifested a psychosis 
within one year of his discharge from service.  

There is in fact no medical evidence that purports to relate 
a current psychiatric diagnosis to the veteran's military 
service.  In essence, the evidence of a nexus between any 
current psychiatric or eye disorder and the veteran's 
military service is limited to the veteran's own statements.  
However, this is not competent evidence of the alleged nexus 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against both claims.  


ORDER

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for bilateral eye 
disability is denied.


REMAND

In June 2006, the Board remanded this case so that the RO 
could provided notice compliant with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In response to the Board's instructions, the RO sent the 
veteran a letter dated in September 2006.  However, that 
letter addressed only the issue of entitlement to service 
connection for a disability manifested by poor blood 
circulation, and did not address the issues covered by the 
January 2001 rating decision, as specified in the remand.  
Moreover, even with respect to the poor blood circulation 
issue, the letter did not in fact comply with the provisions 
of Kent.  The September 2006 letter did not actually discuss 
new and material evidence, but styled the issue as a claim of 
entitlement to service connection.  

Other letters sent during the pendency of the claims have 
generally defined new and material evidence.  However, the 
holding in Kent clearly requires a more specific treatment of 
each issue.  There is no letter that informs the veteran of 
the specific basis for the denial of each prior claim and 
describes the type of evidence in each case that would be 
necessary to substantiate the element or elements that were 
found insufficient in the previous denial.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that addresses the 
following issues: 
(1) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
bilateral pes planus;
(2) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
right knee disorder; 
(3) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
left knee disorder; 
(4) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
right ankle disorder; 
(5) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
left ankle disorder; 
(6) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
disorder manifested by poor blood 
circulation; and, 
(7) whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
disorder manifested by unspecified 
paralysis.  

The letter should inform the veteran of 
the unique character of the evidence that 
must be presented, i.e., new and material 
evidence.  It should also inform the 
veteran of the basis for the prior denial 
of each claim, and describe with respect 
to each claim, what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


